Name: 94/457/EC: Council Decision of 27 June 1994 concerning the conclusion of an Agreement relating to scientific and technical cooperation between the European Community and Australia
 Type: Decision
 Subject Matter: research and intellectual property;  cooperation policy;  international affairs;  European construction;  Asia and Oceania
 Date Published: 1994-07-22

 22.7.1994 EN Official Journal of the European Communities L 188/17 COUNCIL DECISION of 27 June 1994 concerning the conclusion of an Agreement relating to scientific and technical cooperation between the European Community and Australia (94/457/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 130m, in conjunction with Article 228 (2) first sentence and Article 228 (3) first subparagraph thereof, Having regard to the proposal of the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Community and Australia are pursuing specific research programmes in areas of common interest; Whereas, on the basis of past experience in the framework of the Arrangement between the Government of Australia and the Commission of the European Communities for cooperation in science and technology signed on 12 November 1986, both sides have expressed a desire to establish a more formal framework for the conduct of collaboration in science and technology; Whereas by its Decision of 21 May 1992, the Council authorized the Commission to negotiate an agreement for scientific and technical cooperation between the Community and Australia; Whereas the Community and Australia expect to obtain mutual benefit from cooperation; Whereas, without prejudice to the relevant provisions of the Treaty, the Agreement and any activities entered into under the Agreement will in no way affect the powers vested in the Member States to undertake bilateral activity with Australia in the field of science, technology, research and development and to conclude, where appropriate, agreements to that end; Whereas this Agreement was signed on behalf of the Community in Canberra on 23 February 1994; Whereas the Agreement relating to scientific and technical cooperation between the European Community and Australia should be approved HAS DECIDED AS FOLLOWS: Article 1 The Agreement relating to scientific and technical cooperation between the European Community and Australia is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall carry out the notifications provided for in Article 11 of the Agreement. Done at Brussels, 27 June 1994. For the Council The President C. SIMITIS (1) OJ No C 181, 3. 7. 1993, p. 9. (2) OJ No C 315, 22. 11. 1993. (3) OJ No C 304, 10. 11. 1993, p. 3.